1

2

3                                          UNITED STATES DISTRICT COURT

4                                              DISTRICT OF NEVADA

5                                                        ***
      ELIZABETH CANNON,
6
                              Plaintiff,
7                                                           2:18-cv-01599-APG-VCF
      vs.                                                   ORDER
8     ANDERSON BUSINESS ADVISORS, LLC, a
      Nevada limited liability company,
9
                              Defendant.
10

11
               Before the court is the Emergency Motion for Protective Order and Sanctions Pursuant to Fed. R.
12
     Civ. P. 26 and 37 and Request for Hearing (ECF NO. 85).
13
               Accordingly,
14
               IT IS HEREBY ORDERED that the Rule 30(b)(6) deposition scheduled for January 21, 2020, is
15
     stayed pending further order of the court.
16
               IT IS FURTHER ORDERED that deadline to complete depositions, the dispositive motion
17
     deadline, and the Joint Pretrial Order deadline are stayed pending further order of the court.
18
               IT IS FURTHER ORDERED that the Emergency Motion for Protective Order and Sanctions
19
     Pursuant to Fed. R. Civ. P. 26 and 37 and Request for Hearing (ECF NO. 85) will be briefed in the ordinary
20
     course.
21
               DATED this 16th day of January, 2020.
22
                                                                  _________________________
23
                                                                  CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
24

25
